DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Daniel Pereira (USPTO Reg. No. 45,518) in an interview on 3/3/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:
-- REFLECTIVE TRANSPARENT SCREEN HAVING METAL ALLOY THIN FILM AND CONCAVO-CONVEX STRUCTURE --

Amendment to the Claims
The claims are amended as follows:


the metal thin film is constituted by an alloy comprising Ag and at least two types of metal M selected from the group consisting of Pd, Au, Pt, Ir, Rh, Bi, Nd and Ge including at least one of Nd and Ge in said group, wherein the content of Ag to the total number of metal atoms is at least 65 atomic%; and
wherein a concavo-convex structure is provided on at least a part of a surface of a transparent resin layer in contact with the metal thin film.

Claim 4.  (Cancelled)

Claim 5.  (Cancelled)

Claim 7.  (Currently Amended)  A reflective transparent screen having a metal thin film, wherein
the metal thin film is constituted by an alloy comprising Ag and at least one type of metal M’ other than Ag, wherein the at least one type of metal M’ is selected from the group consisting of Zn, Pd, In, W and Mo, wherein the content of Ag to the total mass is from 70 to 95 mass%, and
the metal other than Ag is one such that the color of reflected light of a thin film of a simple substance of the metal other than Ag, formed on a glass substrate having a thickness of (1.1±0.3) mm (one having a refractive index of helium lamp d line (587.56 nm) of 1.589 and an Abbe number of 33) in such a film thickness that the visible light transmittance including the glass substrate would be (60±1.5)%, would be x<0.35 and y<0.35 by chromaticity coordinates (x, y) of the XYZ color system (JIS Z8701: 1999);
wherein a concavo-convex structure is provided on at least a part of a surface of a transparent resin layer in contact with the metal thin film.

Claim 16.  (Currently Amended)  The reflective transparent screen according to Claim 1

Claim 17.  (Cancelled)

Claim 18.  (Currently Amended)  The reflective transparent screen according to Claim 7

Allowable Subject Matter
Claims 1, 2, 6-8, 10, 16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various reflective transparent screens having a metal thin film, including:

the metal thin film is constituted by an alloy comprising Ag and at least two types of metal M selected from the group consisting of Pd, Au, Pt, Ir, Rh, Bi, Nd and Ge including at least one of Nd and Ge in said group, wherein the content of Ag to the total number of metal atoms is at least 65 atomic%

The prior art fails to disclose or suggest the above features further comprising:

wherein a concavo-convex structure is provided on at least a part of a surface of a transparent resin layer in contact with the metal thin film


With respect to Claim 7, although the prior art discloses various reflective transparent screens having a metal thin film, including:

the metal thin film is constituted by an alloy comprising Ag and at least one type of metal M’ other than Ag, wherein the at least one type of metal M’ is selected from the group consisting of Zn, Pd, In, W and Mo, wherein the content of Ag to the total mass is from 70 to 95 mass%, and
the metal other than Ag is one such that the color of reflected light of a thin film of a simple substance of the metal other than Ag, formed on a glass substrate having a thickness of (1.1±0.3) mm (one having a refractive index of helium lamp d line (587.56 nm) of 1.589 and an Abbe number of 33) in such a film thickness that the visible light transmittance including the glass substrate would be (60±1.5)%, would be x<0.35 and y<0.35 by chromaticity coordinates (x, y) of the XYZ color system (JIS Z8701: 1999)

The prior art fails to disclose or suggest the above features further comprising:

wherein a concavo-convex structure is provided on at least a part of a surface of a transparent resin layer in contact with the metal thin film

With respect to Claims 2, 6, 8, 10, 16 and 18, these claims each depend from either Claim 1 or Claim 7 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
The following references are cited to show examples of prior art which teach metal alloys in reflective transparent articles and/or the use of transparent resin substrates, but which do not disclose or suggest the claimed combination of features:  (1) U.S. Pat. Appl. Pub. No. 2013/0181120 of Shinto et al. (see, e.g., Abstract and paragraphs [0005]-[0007], [0010]); (2) U.S. Pat. Appl. Pub. No. 2015/0153565 of Imai et al. (see, e.g., paragraph [0091]); and (3) U.S. Pat. Appl. Pub. No. 2017/0003429 of Kanatani et al. (see, e.g., paragraphs [0001]-[0004], [0032], [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872